Detailed Action
This action is in response to Applicant's communications filed 29 June 2022.  
Claim(s) 1, 6, and 11 was/were amended.  No claims were cancelled.  No claims were withdrawn.  No claims were added.  Therefore, claims 1, 4-6, 9-11, and 14-15 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's arguments, filed 29 June 2022, regarding the rejections of claims 1, 4-6, 9-11, and 14-15 under 35 USC 103 have been fully considered but are unpersuasive or moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argues (Remarks, pp. 9-11) that Lodhi does not teach the claim language of independent claims 1, 6, and 11 regarding partitioning the values into a first set and second set based on a predefined threshold because Lodhi divides values into a first set and second set based on comparing values to a rule set.  However, the broadest interpretation of the term predefined threshold includes a rule set that determines if a value belongs in a first set or a second set.
Applicant argues (Remarks, pp. 11-14) that Lodhi does not teach the amended claim language of independent claims 1, 6, and 11 regarding the use of multiple Restricted Boltzmann Machines (RBMs), because Lodhi in sec. 1 describes only one RBM ("a restricted Boltzmann machine (RBM) is used for learning the second and successive layers" in sec. 1, p. 213).  Examiner notes that while this sentence can be interpreted as only one RBM is used in Lodhi's deep relational machine, it is more likely that Lodhi intended this to be interpreted as RBMs are used for each successive layer, as there are multiple passages in Lodhi that refer to multiple RBMs being used.  For example, Lodhi describes "A DRM learns the first layer of representation by inducing first order Horn clauses and the successive layers are generated by utilizing restricted Boltzmann machines" p. 212. Lodhi also states "As the features, learned in the first layer, may not model all the structure, relations and variations in the data, a DRM learns more layers of representation by using REMs. In these layers an RBM is trained in an unsupervised manner: the weights and the biases are measured, activations of input and hidden unit are computed. The activations of the hidden units of the previous layer become the input data for the current RBM. This process is repeated l times. Predictive problems are solved by using the extracted features." sec. 3, p. 216. This discussed on "current RBM" denotes that multiple RBMs are used, with each RBM being connected to the previous RBM.  
Applicant argues (Remarks, pp. 14-16) that the other prior art cited in the Office Action mailed 15 April 2022, Bonet, Venugopal, Sarikaya, Srivastava and King, fail to teach the limitations not taught by Lodhi.  However, Lodhi teaches those limitations, and thus it is unnecessary for the other prior art to teach those limitations.  Examiner also notes that Sarikaya also teaches the limitations regarding multiple RBMs ("To learn a DBN, RBMs are applied recursively with the feature activations produced by one RBM acting as the data for training the next RBM in the stack." sec. I, p. 779).
Applicant argues (Remarks, pp. 16-17) that Srivastava does not teach limitations regarding generating samples from outside success-set of corresponding rules involved.  Applicant states (Remarks, p. 17) that Srivastava only teaches about generating missing modalities by clamping the observed modalities at the inputs and sampling the hidden modalities from the conditional distribution.  However, Examiner notes that these generated samples of hidden modalities are samples from outside the success-set, thus teaching the claim limitations.
Applicant’s arguments, filed 29 June 2022, with respect to the rejections of claims 1, 4-6, 9-11, and 14-15 under 35 USC 103 are regarding newly amended claims and are addressed in the current rejection. 

Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:  Claims 1, 6, and 11 contain the misspelled term "DBM model," which should be spelled "DBN model".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lodhi ("Deep Relational Machines") in view of De Bonet et al. ("MIMIC: Finding Optima by Estimating Probability Densities", hereinafter "Bonet"), Battenberg et al. (Analyzing Drum Patterns Using Conditional Deep Belief Networks, hereinafter "Battenberg"), Sarikaya et al. (Application of Deep Belief Networks for Natural Language Understanding, hereinafter "Sarikaya"), and Srivastava et al. (Multimodal Learning with Deep Boltzmann Machines, hereinafter "Srivastava").

Regarding Claim 1,
Lodhi teaches a processor implemented method for training Inductive Logic Programming enhanced Deep Belief Network model for discrete optimization, the method comprising:
(a) initializing (i) a dataset comprising a plurality of values ("In this setting, we consider a training set D = {(d1,t1),(d2,t2),...,(dn,tn)} of input-output pair examples and background knowledge B.  Each di belongs to a domain D and each ti belongs to the set T, where T = {0,1}." p. 214, para. 2) and (ii) a pre-defined threshold ("A hypothesis F, in the form of Horn Clauses (rules), is induced.  The data is transformed for the next layer by determining whether an example di is implied by the hypothesis F conjoined with the background knowledge." sec. 3, p. 214; "a set F of R induced rules" Algorithm 1, p. 215; the rules applied to the data teach the pre-defined threshold), wherein the plurality of values and the pre-defined threshold are specific to an application or a domain ("Each di belongs to a domain D and each ti belongs to the set T, where T = {0,1}." p. 214, para. 2"; The background knowledge B is given by a set of Horn clauses where the set comprises ground facts or non-ground clauses" sec. 3, p. 214);
(b) partitioning the plurality of values (Algorithm 2, di, p. 215; "Each di belongs to a domain D" p. 214) into a first set of values (Algorithm 2, 
    PNG
    media_image1.png
    188
    772
    media_image1.png
    Greyscale
, p. 215) and a second set of values (Algorithm 2,
    PNG
    media_image2.png
    196
    971
    media_image2.png
    Greyscale
, p. 215) based on the pre-defined threshold (Consider all R rules generated during the search of the hypothesis space.  Select the most informative subset F = {f1, f2,...,f3} by using Algorithm 1.  Compute coverage by using entailment: E(di,B,F) = (a1,...,aN)" Algorithm 2, p. 215), wherein the step of partitioning the plurality of values into the first set of values and the second set of values based on the pre-defined threshold comprises performing a comparison of each value from the plurality of values with the pre-defined threshold (
    PNG
    media_image3.png
    346
    1397
    media_image3.png
    Greyscale
, Algorithm 2, p. 215; each of the plurality of values di are compared to the rule set to determine if they should be classified as the first set of values of 0 or the second set of values of 1);
(c) constructing, using an Inductive Logic Programming (ILP) engine and a domain knowledge associated with the dataset (

    PNG
    media_image4.png
    233
    485
    media_image4.png
    Greyscale
 
sec. 2, p. 214),
a machine learning model on the first set of values and the second set of values ("The data D comprising positive and negative examples are encoded as ground facts." sec. 3, p. 214, the positive examples teaches the first set of values and the negative examples teaches the second set of values) to obtain one or more rule based Boolean features (

    PNG
    media_image5.png
    194
    485
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    247
    488
    media_image6.png
    Greyscale

sec. 3, p. 215);
(d) training, using the one or more rule based Boolean features and the dataset, a deep belief network (DBN) model to identify an optimal set of values among the first set of values and the second set of values ("A DRM learns a deep architecture by stacking a set of induced logical rules and any number of generative models. It learns the first layer of representation by using an Inductive Logic Programming (ILP) system.  A set of hypothesized rules are used as an input for the second layer, where a restricted Boltzmann machine (RBM) is used for learning the second and successive layers." sec. 1, p. 213, a restricted Boltzmann machine is a type of deep belief network, the most informative subset teaches the optimal rules to determine the optimal set of values), wherein the rule based Boolean features are appended to a last hidden layer of the DBN model and a separator variable is appended to the last hidden layer of the DBN model while training ("Encoding function E(d,B,F) that maps data into the Boolean representation" sec. 3, p. 214; 
    PNG
    media_image7.png
    66
    358
    media_image7.png
    Greyscale
  "A DRM learns a deep architecture by stacking a set of induced logical rules and any number of generative models. It learns the first layer of representation by using an Inductive Logic Programming (ILP) system. A set of hypothesised rules are used as an input for the second layer, where a restricted Boltzmann machine (RBM) is used for learning the second and successive layers. Once a suitable representation is obtained, classification or regression problems are solved by using support vector machines (SVMs) in conjunctions with the features learned at the highest layer." sec. 1, p. 213), 
wherein the DBM model is composed of multiple Restricted Boltzman Machines ("A DRM learns the first layer of representation by inducing first order Horn clauses and the successive layers are generated by utilizing restricted Boltzmann machines" p. 212; "As the features, learned in the first layer, may not model all the structure, relations and variations in the data, a DRM learns more layers of representation by using REMs. In these layers an RBM is trained in an unsupervised manner: the weights and the biases are measured, activations of input and hidden unit are computed. The activations of the hidden units of the previous layer become the input data for the current RBM. This process is repeated l times. Predictive problems are solved by using the extracted features." sec. 3, p. 216; Examiner notes that while Lodhi says "a restricted Boltzmann machine (RBM) is used for learning the second and successive layers" in sec. 1, p. 213, it likely meant that an RBM is used for each layer, as there are multiple passages throughout Lodhi referencing using multiple RBMs), and 
wherein while training, for each sample of the dataset, a binary variable, from the one or more rule based Boolean features, is appended to a data layer of a highest level Restricted Boltzman Machine of the DBN model ("Encoding function E(d,B,F) that maps data into the Boolean representation" sec. 3, p. 214; 
    PNG
    media_image7.png
    66
    358
    media_image7.png
    Greyscale
  "A DRM learns a deep architecture by stacking a set of induced logical rules and any number of generative models. It learns the first layer of representation by using an Inductive Logic Programming (ILP) system. A set of hypothesised rules are used as an input for the second layer, where a restricted Boltzmann machine (RBM) is used for learning the second and successive layers. Once a suitable representation is obtained, classification or regression problems are solved by using support vector machines (SVMs) in conjunctions with the features learned at the highest layer." sec. 1, p. 213; This teaches that the ILP Boolean layer is connected to the second layer, which is the highest level layer RBM of the multiple RMS; "The Generative Layers. As the features, learned in the first layer, may not model all the structure, relations and variations in the data, a DRM learns more layers of representation by using REMs. In these layers an RBM is trained in an unsupervised manner: the weights and the biases are measured, activations of input and hidden unit are computed. The activations of the hidden units of the previous layer become the input data for the current RBM. This process is repeated l times. Predictive problems are solved by using the extracted features." sec. 3, p. 216; this teaches that each layer of RBM takes the previous layer RBM output as input, and so the highest level RBM is the second layer RBM discussed above); and
wherein the separator variable is assigned a value 1 when a value of a sample is below the pre-defined threshold and a value 0 if the value of the sample is above the pre-defined threshold, wherein the separator variable discriminates between good and bad samples, ("The background knowledge B is given by a set of Horn clauses where the set comprises ground facts or non-ground clauses.  A hypothesis F, in the for of Horn Clauses (rules), is induced. The data is transformed for the next layer by determining whether an example di is implied by the hypothesis F conjoined with the background knowledge.  A rule fj E F conjoined with the background knowledge B is viewed as an encoding function E(d,B,F) that maps data into the Boolean representation" sec. 3, p. 214; 
    PNG
    media_image7.png
    66
    358
    media_image7.png
    Greyscale
), 
wherein the separator variable is clamped to 1 to bias the DBN to produce good class of samples ("Encoding function E(d,B,F) that maps data into the Boolean representation" sec. 3, p. 214; 
    PNG
    media_image7.png
    66
    358
    media_image7.png
    Greyscale
 ; "A DRM learns a deep architecture by stacking a set of induced logical rules and any number of generative models. It learns the first layer of representation by using an Inductive Logic Programming (ILP) system. A set of hypothesised rules are used as an input for the second layer, where a restricted Boltzmann machine (RBM) is used for learning the second and successive layers. Once a suitable representation is obtained, classification or regression problems are solved by using support vector machines (SVMs) in conjunctions with the features learned at the highest layer." sec. 1, p. 213).
(f) adjusting, using the one or more generated samples, value of the pre-defined threshold and repeating steps (b) till (e) until an optimal sample is generated ( 
    PNG
    media_image8.png
    152
    476
    media_image8.png
    Greyscale
 p. 215, para. 1; The rules teach changing the pre-defined threshold until the optimal set of rules are generated).

Lodhi does not explicitly teach (e) sampling, using the trained DBN model, the optimal set of values to generate one or more samples. 
Bonet teaches (e) sampling, using the trained DBN model, the optimal set of values to generate one or more samples (

    PNG
    media_image9.png
    151
    560
    media_image9.png
    Greyscale

sec. 3, p. 426, Step 1 teaches sampling the optimal set of values and Step 2 teaches to generate one or more samples).
Lodhi and Bonet are analogous art because both are directed generative models. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inductive logic programming and restricted Boltzmann machine combination of Lodhi with the optimization algorithm framework for models of Bonet.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve accuracy and performance, as suggested by Lodhi (Abstract, p. 212; sec. 5, pp. 218-219), and because doing so could be readily and easily performed by any person ordinarily skilled in the art, without undue experimentation or risk of unexpected results.

While Lodhi teaches the DBN model, the Lodhi/Bonet combination does not teach wherein the last hidden layer, Gibbs chain is executed before moving down the model while sampling.
	Battenberg teaches wherein the last hidden layer, Gibbs chain is executed before moving down the model while sampling ("A deep belief network is formed when multiple RBMs are stacked on top of each other as shown in Figure 2. After training a first-level RBM using the training data, we can perform a deterministic up-pass by setting the hidden units to their real-valued activation probabilities using (6) for each visible training vector. This is the same as what is done in the up-pass in a deterministic neural network. These deterministic hidden unit values are then used as the visible data in a subsequent higher-level RBM, which is also trained using contrastive divergence learning." sec. 2.2, p. 38; "The goal in training an RBM is to maximize the likelihood of the training data under the model, P(v). The actual log-likelihood gradient is difficult to compute because it involves the intractable partition function Z; however, stochastic estimates of the gradient can be made by drawing Gibbs samples from the joint distribution P(v, h) using the factorial conditional distributions... The Gibbs sampling Markov chain can take quite a long time to produce actual samples from the joint distribution, so in practice the chain is started at a training example and run for a small number of iterations." sec. 2.1, p. 38; ").
	Lodhi and Battenberg are analogous art because both are directed to deep belief networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inductive logic programming and restricted Boltzmann machine model of the Lodhi/Bonet combination with the RBM training method of Battenberg.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a useful and beneficial training procedure, as suggested by Battenberg ("This greedy layer-by-layer training approach is a useful procedure for learning a set of non-linear features in an unsupervised manner, and it has been shown to be a beneficial pre-training procedure when followed by discriminative backpropagation [6]." sec. 2.2, pp. 38-39).

The Lodhi/Bonet/Battenberg combination does not teach wherein the DBN model is repeatedly trained to sample the optimal set of values from the trained DBN model to reinitialize the dataset for the next iteration, and preserve weights of the DBN from a previous iteration to be used as initial weights for a subsequent iteration such that retraining on same data repeatedly is prevented.
Sarikaya teaches wherein the DBN model is repeatedly trained ("The idea behind training a DBN by training a stack of RBMs (as shown in Fig. 2) is to keep the p(v|h,theta1) defined by RBM1, but to improve p(v) by replacing p(h|theta1) by a better prior over the hidden vectors." sec. III, p. 780) to sample the optimal set of values from the trained DBN model to reinitialize the dataset for the next iteration ("Now consider training RMB2, which is the network formed by using the samples from the aggregated posterior of RBM1 as training data. It is easy to ensure that the distribution which RBM2 defines over its visible units is identical to p(H|theta1): we simply initialize RBM2 to be an upside-down version of RBM1 in which the roles of visible and hidden units have been swapped. So RBM2 has h as a visible vector and h2 as a hidden vector. Then we train RBM2 which makes p(h2|theta2) be a better model of the aggregated posterior than p(h|theta1)." sec. III, p. 781), and 
preserve weights of the DBN from a previous iteration to be used as initial weights for a subsequent iteration such that retraining on same data repeatedly is prevented ("Now consider training RMB2, which is the network formed by using the samples from the aggregated posterior of RBM1 as training data. It is easy to ensure that the distribution which RBM2 defines over its visible units is identical to p(H|theta1): we simply initialize RBM2 to be an upside-down version of RBM1 in which the roles of visible and hidden units have been swapped. So RBM2 has h as a visible vector and h2 as a hidden vector. Then we train RBM2 which makes p(h2|theta2) be a better model of the aggregated posterior than p(h|theta1)." sec. III, p. 781; "it is proved in [19] that if we perform approximate inference for the first hidden layer by using Eqn. (7), there is a variational lower bound on the log probability of the training data that is improved every time we add another layer to the DBN, provided we add it in the appropriate way." sec. III, p. 780).
	Bonet and Sarikaya are analogous art because both are directed to deep belief network learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the restricted Boltzmann machine model of the Lodhi/Bonet/Battenberg combination with the deep belief network application of Sarikaya.  The modification would have been obvious because one of ordinary skill in the art would be motivated for high classification accuracy and performance, as suggested by Sarikaya ("We compare a DBN-initialized neural network to three widely used text classification algorithms: Support Vector Machines (SVM), boosting and Maximum Entropy (MaxEnt). The plain DBN-based model gives a call–routing classification accuracy that is equal to the best of the other models. However, using additional unlabeled data for DBN pre–training and combining DBN–based learned features with the original features provides significant gains over SVMs, which, in turn, performed better than both MaxEnt and Boosting." Abstract, p. 778).

Lodhi does not explicitly teach wherein a subset of the Boolean features are clamped on while sampling to generate samples consistent with the rules of the ILP, wherein for the subset of the Boolean features with values clamped, samples are generated from outside success-set of corresponding rules involved.
Srivastava teaches wherein a subset of the Boolean features are clamped on while sampling to generate samples consistent with the rules of the ILP, wherein for the subset of the Boolean features with values clamped, samples are generated from outside success-set of corresponding rules involved ("Generating Missing Modalities: As argued in the introduction, many real-world applications will often have one or more modalities missing. The Multimodal DBM can be used to generate such missing data modalities by clamping the observed modalities at the inputs and sampling the hidden modalities from the conditional distribution by running the standard alternating Gibbs sampler [1].  For example, consider generating text conditioned on a given image1 vm. The observed modality vm is clamped at the inputs and all hidden units are initialized randomly. P (vt|vm) is a multi-nomial distribution over the vocabulary. Alternating Gibbs sampling can be used to sample words from P (vt|vm). Fig. 1 shows examples of words that have high probability under the conditional distributions." sec. 3.3, p. 5; the missing modalities teaches that the samples are outside the success-set).
Lodhi and Srivastava are analogous art because both are directed to generative models. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the ILP/RBM model of the Lodhi/Bonet/Battenberg/Sarikaya combination with the sampling of Srivastava.  The modification would have been obvious because one of ordinary skill in the art would be motivated to avoid missing information, as suggested by Srivastava ("Generating Missing Modalities: As argued in the introduction, many real-world applications will often have one or more modalities missing. The Multimodal DBM can be used to generate such missing data modalities" sec. 3.3, p. 5).

Regarding Claim 6,
Claim 6 recite(s) a system comprising instructions for performing functions corresponding to the method steps recited in claim 1.  The  Lodhi/Bonet/Battenberg/Sarikaya/Srivastava combination teaches the limitations of claim 6 as set forth above in connection with claim 1.  Therefore, claim 6is rejected under the same rationale as respective claims 1.

Regarding Claim 11,
Claim 11 recite(s) a non-transitory machine readable information storage medium comprising instructions corresponding to the method steps recited in claim 1, respectively.  The  Lodhi/Bonet/Battenberg/Sarikaya combination teaches the limitations of claim 11 as set forth above in connection with claim 1.  Therefore, claim 11 is rejected under the same rationale as respective claim 1.

Claims 4-5, 9-10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bonet et al. ("MIMIC: Finding Optima by Estimating Probability Densities", hereinafter "Bonet") in view of Lodhi ("Deep Relational Machines"), Battenberg et al. (Analyzing Drum Patterns Using Conditional Deep Belief Networks, hereinafter "Battenberg"), Sarikaya et al. (Application of Deep Belief Networks for Natural Language Understanding, hereinafter "Sarikaya"), Srivastava et al. (Multimodal Learning with Deep Boltzmann Machines, hereinafter "Srivastava"), and King et al. (Relating Chemical Activity to Structure: An Examination of ILP Successes, hereinafter "King").

Regarding Claim 4,
The  Lodhi/Bonet/Battenberg/Sarikaya/Srivastava combination teaches the method of claim 1.  While Lodhi teaches comparing values to threshold, Lodhi does not explicitly teach wherein the first set of values are values lesser than or equal to the pre-defined threshold.
King teaches wherein the first set of values are values lesser than or equal to the pre-defined threshold ("Positive examples are those compounds whose log mutagenicity (measured by the Ames test) is greater than 0. These compounds are termed 'active', and all others are deemed to be 'inactive'." p. 426; the first set of values are the 'inactive' or negatives examples that are below or equal to the pre-defined threshold of 0).
Lodhi and King are analogous art because both are directed to inductive logic programming. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the ILP/RBM of the Lodhi/Bonet/Battenberg/Sarikaya/Srivastava combination with the example ILP rule of King.  The modification would have been obvious because one of ordinary skill in the art would be motivated to construct accurate, understandable theories, as suggested by King (Abstract, 411).

Regarding Claim 5,
The  Lodhi/Bonet/Battenberg/Sarikaya/Srivastava combination teaches the method of claim 1.  While Lodhi teaches comparing values to threshold, Lodhi does not explicitly teach wherein the second set of values are values greater than the pre-defined threshold.
King teaches wherein the second set of values are values greater than the pre-defined threshold ("Positive examples are those compounds whose log mutagenicity (measured by the Ames test) is greater than 0. These compounds are termed 'active', and all others are deemed to be 'inactive'." p. 426; the second set of values are the 'active' or positive examples that are greater than the pre-defined threshold of 0).
Lodhi and King are analogous art because both are directed to inductive logic programming. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the ILP/RBM of the Lodhi/Bonet/Battenberg/Sarikaya/Srivastava combination with the example ILP rule of King.  The modification would have been obvious because one of ordinary skill in the art would be motivated to construct accurate, understandable theories, as suggested by King (Abstract, 411).

Regarding Claims 9-10,
Claims 9-10 recite(s) a system comprising instructions for performing functions corresponding to the method steps recited in claims 4-5, respectively.  The  Lodhi/Bonet/Battenberg/Sarikaya/Srivastava/King combination teaches the limitations of claims 9-10 as set forth above in connection with claims 4-5.  Therefore, claims 9-10 is rejected under the same rationale as respective claims 4-5.

Regarding Claims 14-15,
Claims 14-15 recite(s) a non-transitory machine readable information storage medium comprising instructions corresponding to the method steps recited in claims 4-5, respectively.  The  Lodhi/Bonet/Battenberg/Sarikaya/Srivastava/King combination teaches the limitations of claims 14-15 as set forth above in connection with claims 4-5.  Therefore, claims 14-15 is rejected under the same rationale as respective claims 4-5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES C KUO/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126